PER CURIAM.
Appellant moved to correct the sentence imposed upon his plea of no contest to criminal charges in four cases: Case Nos. 01-601, 01-661, 01-701, and 01-759. We affirm that portion of the order denying the motion to correct, which was based on the trial court’s finding that the sentencing judge clearly pronounced that the five-year sentence imposed in Case No. 01-759 would be consecutive to the ten-year sentence in Case No. 01-661. However, because the trial court did not orally pronounce sentence in Case No. 01-601, we remand for resentencing in that case. See Fla. R.Crim. P. 3.700(b) (“Every sentence or other final disposition of the case shall be pronounced in open court....”).

*889
Affirmed in part, reversed in part, and remanded for resentencing.

KLEIN, TAYLOR and HAZOURI, JJ., concur.